144 U.S. 263 (1892)
LOGAN
v.
UNITED STATES.
No. 1235.
Supreme Court of United States.
Argued January 26, 27, 1892.
Decided April 4, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF TEXAS.
*276 Mr. Jerome C. Kearby and Mr. A.H. Garland (with whom was Mr. H.J. May on the brief) for plaintiffs in error.
Mr. Solicitor General for defendant in error.
*281 MR. JUSTICE GRAY, after stating the case as above, delivered the opinion of the court.
The plaintiffs in error were indicted on sections 5508 and *282 5509 of the Revised Statutes, for conspiracy, and for murder in the prosecution of the conspiracy; and were convicted, under section 5508, of a conspiracy to injure and oppress citizens of the United States in the free exercise and enjoyment of the right to be secure from assault or bodily harm, and to be protected against unlawful violence, while in the custody of a marshal of the United States under a lawful commitment by a commissioner of the Circuit Court of the United States for trial for an offence against the laws of the United States.
By section 5508 of the Revised Statutes, "if two or more persons conspire to injure, oppress, threaten or intimidate any citizen in the free exercise or enjoyment of any right or privilege secured to him by the Constitution or laws of the United States, or because of his having so exercised the same," "they shall be fined not more than five thousand dollars and imprisoned not more than ten years, and shall, moreover, be thereafter ineligible to any office or place of honor, profit or trust, created by the Constitution or laws of the United States."
1. The principal question in this case is whether the right of a citizen of the United States, in the custody of a United States marshal under a lawful commitment to answer for an offence against the United States, to be protected against lawless violence, is a right secured to him by the Constitution or laws of the United States, or whether it is a right which can be vindicated only under the laws of the several States.
This question is presented by the record in several forms. It was raised in the first instance by the defendants "excepting to" and moving to quash the indictment. A motion to quash an indictment is ordinarily addressed to the discretion of the court, and therefore a refusal to quash cannot generally be assigned for error. United States v. Rosenburgh, 7 Wall. 580; United States v. Hamilton, 109 U.S. 63. But the motion in this case appears to have been intended and understood to include an exception, which, according to the practice in Louisiana and Texas, is equivalent to a demurrer. And the same question is distinctly presented by the judge's refusal to *283 instruct the jury as requested, and by the instructions given by him to the jury.
Upon this question, the court has no doubt. As was said by Chief Justice Marshall, in the great case of McCulloch v. Maryland, "The government of the Union, though limited in its powers, is supreme within its sphere of action." "No trace is to be found in the Constitution of an intention to create a dependence of the government of the Union on those of the States, for the execution of the great powers assigned to it. Its means are adequate to its ends; and on those means alone was it expected to rely for the accomplishment of its ends. To impose on it the necessity of resorting to means which it cannot control, which another government may furnish or withhold, would render its course precarious, the result of its measures uncertain, and create a dependence on other governments, which might disappoint its most important designs, and is incompatible with the language of the Constitution." 4 Wheat. 316, 405, 424.
Among the powers which the Constitution expressly confers upon Congress is the power to make all laws necessary and proper for carrying into execution the powers specifically granted to it, and all other powers vested by the Constitution in the government of the United States, or in any department or officer thereof. In the exercise of this general power of legislation, Congress may use any means, appearing to it most eligible and appropriate, which are adapted to the end to be accomplished, and are consistent with the letter and the spirit of the Constitution. McCulloch v. Maryland, 4 Wheat. 316, 421; Juilliard v. Greenman, 110 U.S. 421, 440, 441.
Although the Constitution contains no grant, general or specific, to Congress of the power to provide for the punishment of crimes, except piracies and felonies on the high seas, offences against the law of nations, treason, and counterfeiting the securities and current coin of the United States, no one doubts the power of Congress to provide for the punishment of all crimes and offences against the United States, whether committed within one of the States of the Union, or within territory over which Congress has plenary and exclusive jurisdiction.
*284 To accomplish this end, Congress has the right to enact laws for the arrest and commitment of those accused of any such crime or offence, and for holding them in safe custody until indictment and trial; and persons arrested and held pursuant to such laws are in the exclusive custody of the United States, and are not subject to the judicial process or executive warrant of any State. Ableman v. Booth, 21 How. 506; Tarble's Case, 13 Wall. 397; Robb v. Connolly, 111 U.S. 624. The United States, having the absolute right to hold such prisoners, have an equal duty to protect them, while so held, against assault or injury from any quarter. The existence of that duty on the part of the government necessarily implies a corresponding right of the prisoners to be so protected; and this right of the prisoners is a right secured to them by the Constitution and laws of the United States.
The statutes of the United States have provided that any person accused of a crime or offence against the United States may by any United States judge or commissioner of a Circuit Court be arrested and confined, or bailed, as the case may be, for trial before the court of the United States having cognizance of the offence; and, if bailed, may be arrested by his bail, and delivered to the marshal or his deputy, before any judge or other officer having power to commit for the offence, and be thereupon recommitted to the custody of the marshal, to be held until discharged by due course of law. Rev. Stat. §§ 1014, 1018. They have also provided that all the expenses attendant upon the transportation from place to place, and upon the temporary or permanent confinement, of persons arrested or committed under the laws of the United States, shall be paid out of the Treasury of the United States; and that the marshal, in case of necessity, may provide a convenient place for a temporary jail, and "shall make such other provision as he may deem expedient and necessary for the safe-keeping of the prisoners arrested or committed under the authority of the United States, until permanent provision for that purpose is made by law." Rev. Stat. §§ 5536-5538.
In the case at bar, the indictments alleged, the evidence at the trial tended to prove, and the jury have found by their *285 verdict, that while Charles Marlow and five others, citizens of the United States, were in the custody and control of a deputy marshal of the United States under writs of commitment from a commissioner of the Circuit Court, in default of bail, to answer to indictments for an offence against the laws of the United States, the plaintiffs in error conspired to injure and oppress them in the free exercise and enjoyment of the right, secured to them by the Constitution and laws of the United States, to be protected, while in such custody and control of the deputy marshal, against assault and bodily harm, until they had been discharged by due process of the laws of the United States.
If, as some of the evidence introduced by the government tended to show, the deputy marshal and his assistants made no attempt to protect the prisoners, but were in league and collusion with the conspirators, that does not lessen or impair the right of protection, secured to the prisoners by the Constitution and laws of the United States.
The prisoners were in the exclusive custody and control of the United States, under the protection of the United States, and in the peace of the United States. There was a co-extensive duty on the part of the United States to protect against lawless violence persons so within their custody, control, protection and peace; and a corresponding right of those persons, secured by the Constitution and laws of the United States, to be so protected by the United States. If the officers of the United States, charged with the performance of the duty, in behalf of the United States, of affording that protection and securing that right, neglected or violated their duty, the prisoners were not the less under the shield and panoply of the United States.
The cases heretofore decided by this court, and cited in behalf of the plaintiffs in error, are in no way inconsistent with these views, but, on the contrary, contain much to support them. The matter considered in each of those cases was whether the particular right there in question was secured by the Constitution of the United States, and was within the acts of Congress. But the question before us is so important, and the learned counsel for the plaintiffs in error have *286 so strongly relied on those cases, that it is fit to review them in detail.
In United States v. Reese, 92 U.S. 214, 217, decided at October term, 1875, this court, speaking by Chief Justice Waite, said: "Rights and immunities created by or dependent upon the Constitution of the United States can be protected by Congress. The form and the manner of the protection may be such as Congress, in the legitimate exercise of its legislative discretion, shall provide. These may be varied to meet the necessities of the particular right to be protected." The decision in that case was that the Fifteenth Amendment of the Constitution did not confer on citizens of the United States the right to vote, but only the right of exemption from being denied by a State the right to vote on account of race, color, or previous condition of servitude; and therefore that sections 3 and 4 of the Enforcement Act of May 31, 1870, (16 Stat. 140, 141, reënacted in Rev. Stat. §§ 2007-2009, 5506,) undertaking to punish the denial or obstruction of the right to vote under the laws of any State or Territory, and not grounded on such discrimination, were unconstitutional.
In United States v. Cruikshank, 92 U.S. 542, at the same term, in which also the opinion was delivered by the Chief Justice, the indictment was on section 6 of the Enforcement Act of 1870, (reënacted in Rev. Stat. § 5508, under which the present conviction was had,) and the points adjudged on the construction of the Constitution and the extent of the powers of Congress were as follows:
1st. It was held that the First Amendment of the Constitution, by which it was ordained that Congress should make no law abridging the right of the people peaceably to assemble and to petition the government for a redress of grievances, did not grant to the people the right peaceably to assemble for lawful purposes, but recognized that right as already existing, and did not guarantee its continuance except as against acts of Congress; and therefore the general right was not a right secured by the Constitution of the United States. But the court added: "The right of the people peaceably to assemble for the purpose of petitioning Congress for a redress of *287 grievances, or for anything else connected with the powers or the duties of the national government, is an attribute of national citizenship, and, as such, under the protection of, and guaranteed by, the United States. The very idea of a government, republican in form, implies a right on the part of its citizens to meet peaceably for consultation in respect to public affairs and to petition for a redress of grievances. If it had been alleged in these counts that the object of the defendants was to prevent a meeting for such a purpose, the case would have been within the statute, and within the scope of the sovereignty of the United States." 92 U.S. 552, 553.
2d. It was held that the Second Amendment of the Constitution, declaring that "the right of the people to keep and bear arms shall not be infringed," was equally limited in its scope. 92 U.S. 553.
3d. It was held that a conspiracy of individuals to injure, oppress and intimidate citizens of the United States, with intent to deprive them of life and liberty without due process of law, did not come within the statute, nor under the power of Congress, because the rights of life and liberty were not granted by the Constitution, but were natural and inalienable rights of man; and that the Fourteenth Amendment of the Constitution, declaring that no State shall deprive any person of life, liberty or property, without due process of law, added nothing to the rights of one citizen as against another, but simply furnished an additional guaranty against any encroachment by the States upon the fundamental rights which belong to every citizen as a member of society. It was of these fundamental rights of life and liberty, not created by or dependent on the Constitution, that the court said: "Sovereignty, for this purpose, rests alone with the States. It is no more the duty or within the power of the United States to punish for a conspiracy to falsely imprison or murder within a State, than it would be to punish for false imprisonment or murder itself." 92 U.S. 553, 554.
4th. It was held that the provision of the Fourteenth Amendment, forbidding any State to deny to any person within its *288 jurisdiction the equal protection of the laws, gave no greater power to Congress. 92 U.S. 555.
5th. It was held, in accordance with United States v. Reese, above cited, that counts for conspiracy to prevent and hinder citizens of the African race in the free exercise and enjoyment of the right to vote at state elections, or to injure and oppress them for having voted at such elections, not alleging that this was on account of their race, or color, or previous condition of servitude, could not be maintained; the court saying: "The right to vote in the States comes from the States; but the right of exemption from the prohibited discrimination comes from the United States. The first has not been granted or secured by the Constitution of the United States, but the last has been." 92 U.S. 556.
Nothing else was decided in United States v. Cruikshank, except questions of the technical sufficiency of the indictment, having no bearing upon the larger questions.
The main principles on which that decision was based had been clearly summed up by Mr. Justice Bradley when the same case was before the Circuit Court, as follows: "It is undoubtedly a sound proposition, that whenever a right is guaranteed by the Constitution of the United States, Congress has the power to provide for its enforcement, either by implication arising from the correlative duty of government to protect, wherever a right to the citizen is conferred, or under the general power (contained in art. 1, sec. 8, par. 18) `to make all laws necessary and proper for carrying into execution the foregoing powers, and all other powers vested by this Constitution in the government of the United States, or any department or officer thereof.'" "With regard to those acknowledged rights and privileges of the citizen, which form a part of his political inheritance derived from the mother country, and which were challenged and vindicated by centuries of stubborn resistance to arbitrary power, they belong to him as his birthright, and it is the duty of the particular State of which he is a citizen to protect and enforce them, and to do naught to deprive him of their full enjoyment. When any of these rights and privileges are secured in the Constitution *289 of the United States only by a declaration that the State or the United States shall not violate or abridge them, it is at once understood that they are not created or conferred by the Constitution, but that the Constitution only guarantees that they shall not be impaired by the State, or the United States, as the case may be. The fulfilment of this guaranty by the United States is the only duty with which that government is charged. The affirmative enforcement of the rights and privileges themselves, unless something more is expressed, does not devolve upon it, but belongs to the state government as a part of its residuary sovereignty." 1 Woods, 308, 314-316.
In Strauder v. West Virginia, 100 U.S. 303, at October term, 1879, in which it was adjudged that the provision of the Fourteenth Amendment, forbidding any State to deny to any person within its jurisdiction the equal protection of the laws, was violated by statutes of a State providing that white men only should be the jurors on the trial of a black man, the court, speaking by Mr. Justice Strong, said: "A right or an immunity, whether created by the Constitution or only guaranteed by it, even without any express delegation of power, may be protected by Congress." 100 U.S. 310.
In Ex parte Virginia, 100 U.S. 339, at the same term, the court upheld the constitutionality of the Civil Rights Act of March 1, 1875, c. 114, § 4, (18 Stat. 336,) enacting that no citizen, having all other qualifications provided by law, should be disqualified from service as a juror in any court of the United States or of any State, on account of race, color, or previous condition of servitude, and that any officer, charged with the duty of selecting jurors, who should exclude any citizen for such cause, should be guilty of a misdemeanor.
In United States v. Harris, 106 U.S. 629, at October term, 1882, the indictment was for conspiring to deprive, and for depriving, certain citizens of the United States of the equal protection of the laws, in this, that they were in the custody of officers of a State under lawful arrest on charges of crime, and were, "by the laws of said State, entitled to the due and equal protection of the laws thereof," and "to have their persons *290 protected from violence when so under arrest as aforesaid." That indictment was on section 5519 of the Revised Statutes, which assumed to punish a conspiracy for the purpose of depriving any person or class of persons of the equal protection of the laws. The court, following the cases of Reese and Cruikshank, above stated, held that section to be unconstitutional, because broader than the Thirteenth, Fourteenth and Fifteenth Amendments to the Constitution of the United States would justify. The case is clearly distinguished from the case at bar by the facts that those prisoners were in the custody of officers, not of the United States, but of the State, and that the laws, of the equal protection of which they were alleged to have been deprived, were the laws of the State only.
In the cases reported under the head of the Civil Rights Cases, 109 U.S. 3, at October term, 1883, the whole extent of the decision was that sections 1 and 2 of the Civil Rights Act of March 1, 1875, c. 114, (18 Stat. 336,) declaring all persons within the jurisdiction of the United States to be entitled to the full and equal enjoyment of inns, public conveyances, and places of public amusement, and assuming to punish the denial of such enjoyment to any citizen, "except for reasons by law applicable to citizens of every race and color, and regardless of any previous condition of servitude," were unconstitutional, because not authorized, either by the Thirteenth Amendment, abolishing slavery, or by the Fourteenth Amendment, the general scope and purpose of which were thus defined by Mr. Justice Bradley in delivering judgment: "It is state action of a particular character that is prohibited. Individual invasion of individual rights is not the subject matter of the Amendment." "It does not invest Congress with power to legislate upon subjects which are within the domain of state legislation; but to provide modes of relief against state legislation, or state action, of the kind referred to. It does not authorize Congress to create a code of municipal law for the regulation of private rights; but to provide modes of redress against the operation of state laws, and the action of state officers, executive or judicial, when these are subversive *291 of the fundamental rights specified in the Amendment." "Such legislation cannot properly cover the whole domain of rights appertaining to life, liberty and property, defining them and providing for their vindication. That would be to establish a code of municipal law regulative of all private rights between man and man in society. It would be to make Congress take the place of the state legislatures and to supersede them." 109 U.S. 11, 13.
In Ex parte Yarbrough, 110 U.S. 651, at the same term, it was adjudged that both section 5508 of the Revised Statutes (on which these indictments are founded) and section 5520, punishing conspiracy to prevent by force, intimidation or threats any citizen from lawfully giving his support to the election of a qualified person as presidential elector or member of Congress, were constitutional, because within the implied powers of Congress. In answer to the argument that the parties assaulted were not officers of the United States, and that their protection by Congress in exercising the right to vote did not stand on the same ground with the protection of election officers of the United States, the court, speaking by Mr. Justice Miller, said: "But the distinction is not well taken. The power in either case arises out of the circumstance that the function in which the party is engaged, or the right which he is about to exercise, is dependent on the laws of the United States. In both cases, it is the duty of that government to see that he may exercise this right freely, and to protect him from violence while so doing, or on account of so doing. This duty does not arise solely from the interest of the party concerned, but from the necessity of the government itself, that its service shall be free from the adverse influence of force and fraud practised on its agents, and that the votes by which its members of Congress and its President are elected shall be the free votes of the electors, and the officers thus chosen the free and uncorrupted choice of those who have the right to take part in that choice." 110 U.S. 662.
In United States v. Waddell, 112 U.S. 76, at October term, 1884, the court reaffirmed the constitutionality of section 5508 of the Revised Statutes, and, speaking by the same eminent *292 judge, said: "The statute itself is careful to limit its operation to an obstruction or oppression in `the free exercise of a right or privilege secured by the Constitution or laws of the United States, or because of his having exercised such rights.' The protection of this section extends to no other right, to no right or privilege dependent on a law or laws of the State. Its object is to guarantee safety and protection to persons in the exercise of rights dependent on the laws of the United States, including, of course, the Constitution and treaties as well as statutes, and it does not, in this section at least, design to protect any other rights." 112 U.S. 79. The particular right, held in that case to be dependent on and secured by the laws of the United States, and to be protected by section 5508 of the Revised Statutes against interference by individuals, was the right of a citizen, having made a homestead entry on public land, within the limits of a State, to continue to reside on the land for five years, for the purpose of perfecting his title to a patent, under sections 2289-2291 of the Revised Statutes, of which the court said: "The right here guaranteed is not the mere right of protection against personal violence. This, if the result of an ordinary quarrel or malice, would be cognizable under the laws of the State and by its courts. But it is something different from that. It is the right to remain on the land in order to perform the requirements of the act of Congress, and, according to its rules, perfect his incipient title. Whenever the acts complained of are of a character to prevent this, or throw obstruction in the way of exercising this right, and for the purpose and with intent to prevent it, or to injure or oppress a person because he has exercised it, then, because it is a right asserted under the law of the United States and granted by that law, those acts come within the purview of the statute and of the constitutional power of Congress to make such statute." 112 U.S. 80.
In Baldwin v. Franks, 120 U.S. 678, at October term, 1886, it was decided that the word "citizen," in section 5508 of the Revised Statutes, as in the original act of May 31, 1870, c. 114, § 6, was used in its political sense, and not as synonymous with "resident," "inhabitant" or "person," and therefore did *293 not include an alien. It was in regard to that point that Chief Justice Waite said: "This particular section is a substantial reënactment of section 6 of the original act, which is found among the sections that deal exclusively with the political rights of citizens, especially their right to vote, and were evidently intended to prevent discriminations in this particular against voters on account `of race, color, or previous condition of servitude.'" 120 U.S. 691. He did not say that the section in question, but only that the sections among which it is found, "deal exclusively with the political rights of citizens." To have said that the section in question was so limited would have been in direct conflict with the decision in United States v. Waddell, above cited, to which the Chief Justice, at the outset of his discussion of the question whether "citizen" included an alien, had referred as establishing the constitutionality of the section.
The whole scope and effect of this series of decisions is that, while certain fundamental rights, recognized and declared, but not granted or created, in some of the Amendments to the Constitution, are thereby guaranteed only against violation or abridgment by the United States, or by the States, as the case may be, and cannot therefore be affirmatively enforced by Congress against unlawful acts of individuals; yet that every right, created by, arising under or dependent upon, the Constitution of the United States, may be protected and enforced by Congress by such means and in such manner as Congress, in the exercise of the correlative duty of protection, or of the legislative powers conferred upon it by the Constitution, may in its discretion deem most eligible and best adapted to attain the object.
Among the particular rights which this court, as we have seen, has adjudged to be secured, expressly or by implication, by the Constitution and laws of the United States, and to be within section 5508 of the Revised Statutes, providing for the punishment of conspiracies by individuals to oppress or injure citizens in the free exercise and enjoyment of rights so secured, are the political right of a voter to be protected from violence while exercising his right, of suffrage under the laws of the *294 United States; and the private right of a citizen, having made a homestead entry, to be protected from interference while remaining in the possession of the land for the time of occupancy which Congress has enacted shall entitle him to a patent.
In the case at bar, the right in question does not depend upon any of the Amendments to the Constitution, but arises out of the creation and establishment by the Constitution itself of a national government, paramount and supreme within its sphere of action. Any government which has power to indict, try and punish for crime, and to arrest the accused and hold them in safekeeping until trial, must have the power and the duty to protect against unlawful interference its prisoners so held, as well as its executive and judicial officers charged with keeping and trying them.
In the very recent Case of Neagle, 135 U.S. 1, at October term, 1889, it was held that, although there was no express act of Congress authorizing the appointment of a deputy marshal or other officer to attend a justice of this court while travelling in his circuit, and to protect him against assault or injury, it was within the power and the duty of the Executive Department to protect a judge of any of the courts of the United States, when there was just reason to believe that he would be in personal danger while executing the duties of his office; that an assault upon such a judge, while in discharge of his official duties, was a breach of the peace of the United States, as distinguished from the peace of the State in which the assault took place; and that a deputy marshal of the United States, specially charged with the duty of protecting and guarding a judge of a court of the United States, had imposed upon him the duty of doing whatever might be necessary for that purpose, even to the taking of human life.
In delivering judgment, Mr. Justice Miller, repeating the language used by Mr. Justice Bradley speaking for the court in Ex parte Siebold, 100 U.S. 371, 394, said: "It is argued that the preservation of peace and good order in society is not within the powers confided to the government of the United States, but belongs exclusively to the States. Here again we *295 are met with the theory that the government of the United States does not rest upon the soil and territory of the country. We think that this theory is founded on an entire misconception of the nature and powers of that government. We hold it to be an incontrovertible principle, that the government of the United States may, by means of physical force, exercised through its official agents, execute on every foot of American soil the powers and functions that belong to it. This necessarily involves the power to command obedience to its laws, and hence the power to keep the peace to that extent." 135 U.S. 60. After further discussion of that question, and of the powers of sheriffs in the State of California, where the transaction took place, Mr. Justice Miller added: "That there is a peace of the United States; that a man assaulting a judge of the United States while in the discharge of his duties violates that peace; that in such case the marshal of the United States stands in the same relation to the peace of the United States which the sheriff of the county does to the peace of the State of California; are questions too clear to need argument to prove them." 135 U.S. 69.
The United States are bound to protect against lawless violence all persons in their service or custody in the course of the administration of justice. This duty and the correlative right of protection are not limited to the magistrates and officers charged with expounding and executing the laws, but apply, with at least equal force, to those held in custody on accusation of crime, and deprived of all means of self-defence.
For these reasons, we are of opinion that the crime of which the plaintiffs in error were indicted and convicted was within the reach of the constitutional powers of Congress, and was covered by section 5508 of the Revised Statutes; and it remains to be considered whether they were denied any legal right by the other rulings and instructions of the Circuit Court.
2. The objection to the consolidation of the indictments on which the plaintiffs in error were tried and convicted cannot prevail.
Congress has enacted that, "when there are several charges against any person for the same act or transaction, or for two *296 or more acts or transactions connected together, or for two or more acts or transactions of the same class of crimes or offences, which may be properly joined, instead of having several indictments the whole may be joined in one indictment in separate counts; and if two or more indictments are found in such cases, the court may order them to be consolidated." Rev. Stat. § 1024.
The record before us shows that the court below at different times made three orders of consolidation.
The only exception taken by the defendants to any of these orders was to the first one, made at October term, 1890, by which four of the indictments on which a trial was afterwards had were ordered to be consolidated with five earlier indictments which included other defendants and different offences.
By the second order of consolidation, made on a subsequent day of the same term, the five earlier indictments were ordered to be separated, so that in this respect the case stood as if they had never been consolidated with the four later ones; two of the defendants in one of these four indictments were ordered to be severed and tried separately; and the former order of consolidation was confirmed as to the four indictments, all of which, as they then stood, were charges against the same persons "for the same act or transaction," or, at least, "for two or more acts or transactions connected together," and therefore within the very terms and purpose of the section of the Revised Statutes above quoted, and might perhaps have been ordered, in the discretion of the court, to be tried together, independently of any statute upon the subject. See United States v. Yarbrough, 110 U.S. 651, 655; United States v. Marchant, 12 Wheat. 480; Withers v. Commonwealth, 5 S. & R. 59. And to this order no exception was taken.
By the third order of consolidation, indeed, made at February term, 1891, shortly before the trial, a new indictment against different persons for the same crime was consolidated with the four indictments. But it is unnecessary to consider whether this was open to objection, since none of the defendants objected or excepted to it. They may all have considered it more advantageous or more convenient to have *297 the new indictment tried together with the other four. Having gone to trial, without objection, on the indictments as consolidated under the last order of the court, it was not open to any of them to take the objection for the first time after verdict.
3. The objection made to the four indictments, that they should have been found by the grand jury at Graham and not at Dallas, is based on a misapprehension of the acts of Congress upon that subject. By the act of February 24, 1879, c. 97, § 1, creating the Northern Judicial District of Texas, Young County is one of the counties included in that district; by § 4 the terms of the courts in that district are to be held at Waco, at Dallas and at Graham; and by § 5, "all process issued against defendants residing in the counties of" Young and certain adjoining counties "shall be returned to Graham," and against defendants residing in certain other counties to Waco and to Dallas respectively. 20 Stat. 318, 319. By the act of June 14, 1880, c. 213, that act is amended by adding, at the end of section 5, these words: "And all prosecutions in either of said districts for offences against the laws of the United States shall be tried in that division of the district to which process for the county in which said offences are committed is by said section required to be returned; and all writs and recognizances in said prosecutions shall be returned to that division in which said prosecutions by this act are to be tried." 21 Stat. 198. This provision does not affect the authority of the grand jury for the district, sitting at any place at which the court is appointed to be held, to present indictments for offences committed anywhere within the district. It only requires the trial to be had, and writs and recognizances to be returned, in the division in which the offence is committed. The finding of the indictment is no part of the trial. And these indictments were tried at Graham in conformity with the statute.
4. The plea of former jeopardy was rightly held bad. It averred that the discharge of the jury at the former trial without the defendants' consent was by the court, of its own motion, and after the jury, having been in retirement to consider *298 their verdict for forty hours, had announced in open court that they were unable to agree as to these defendants. The further averment that "there existed in law or fact no emergency or hurry for the discharge of said jury, nor was said discharge demanded for the ends of public justice," is an allegation, not so much of specific and traversable fact, as of inference and opinion, which cannot control the effect of the facts previously alleged. Upon those facts, whether the discharge of the jury was manifestly necessary in order to prevent a defeat of the ends of public justice, was a question to be finally decided by the presiding judge in the sound exercise of his discretion. United States v. Perez, 9 Wheat. 579; Simmons v. United States, 142 U.S. 148.
5. As the defendants were indicted and to be tried for a crime punishable with death, those jurors who stated on voir dire that they had "conscientious scruples in regard to the infliction of the death penalty for crime" were rightly permitted to be challenged by the government for cause. A juror who has conscientious scruples on any subject, which prevent him from standing indifferent between the government and the accused, and from trying the case according to the law and the evidence, is not an impartial juror. This court has accordingly held that a person who has a conscientious belief that polygamy is rightful may be challenged for cause on a trial for polygamy. Reynolds v. United States, 98 U.S. 145, 147, 157; Miles v. United States, 103 U.S. 304, 310. And the principle has been applied to the very question now before us by Mr. Justice Story in United States v. Cornell, 2 Mason, 91, 105, and by Mr. Justice Baldwin in United States v. Wilson, Baldwin, 78, 83, as well as by the courts of every State in which the question has arisen, and by express statute in many States. Whart. Crim. Pl. (9th ed.) § 664.
6. In support of the objection to the competency of the two witnesses who had been previously convicted and sentenced for felony, the one in North Carolina, and the other in Texas, the plaintiffs in error relied on article 730 of the Texas Code of Criminal Procedure of 1879, which makes incompetent to testify in criminal cases "all persons who have been or may *299 be convicted of felony in this State or in any other jurisdiction, unless such conviction has been legally set aside, or unless the convict has been legally pardoned for the crime of which he was convicted."
By an act of the congress of the Republic of Texas of December 20, 1836, § 41, "the common law of England, as now practised and understood, shall, in its application to juries and to evidence, be followed and practised by the courts of this republic, so far as the same may not be inconsistent with this act, or any other law passed by this congress." 1 Laws of Republic of Texas (ed. 1838) 156. That act was in force at the time of the admission of Texas into the Union in 1845. The first act of the State of Texas on the incompetency of witnesses, by reason of conviction of crime, appears to have been the statute of February 15, 1858, c. 151, by which all persons convicted of felony, in Texas or elsewhere, were made incompetent to testify in criminal actions, notwithstanding a pardon, unless their competency to testify had been specifically restored. General Laws of 7th Legislature of Texas, 242; Oldham & White's Digest, 640. That provision was afterwards put in the shape in which it stands in the Code of 1879, above cited.
The question whether the existing statute-of the State of Texas upon this subject is applicable to criminal trials in the courts of the United States held within the State depends upon the construction and effect of section 858 of the Revised Statutes of the United States, which is as follows: "In the courts of the United States no witness shall be excluded in any action on account of color, or in any civil action because he is a party to or interested in the issue tried: provided, that in actions by or against executors, administrators or guardians, in which judgment may be rendered for or against them, neither party shall be allowed to testify against the other as to any transaction with, or statement by, the testator, intestate or ward, unless called to testify thereto by the opposite party, or required to testify thereto by the court. In all other respects, the laws of the State in which the court is held shall be the rules of decision as to the competency of witnesses in the *300 courts of the United States in trials at common law, and in equity and admiralty."
In the provision, at the beginning of this section, that "in the courts of the United States no witness shall be excluded in any action on account of color, or in any civil action because he is a party to or interested in the issue tried," the distinction between "any civil action" in the second clause, and "any action" in the first clause, shows that the first clause was intended to include criminal actions, or, as they are more commonly called, criminal cases, while the second clause was in terms restricted to civil actions only. Green v. United States, 9 Wall. 655, 658. And were the whole section to be considered by itself, without reference to previous statutes and decisions, "trials at common law," in the final clause of the section, might also be held to include trials in criminal, as well as in civil cases.
But the history of congressional legislation and judicial exposition on this subject renders such a construction impossible.
By the Judiciary Act of September 24, 1789, c. 20, § 34, it was enacted "that the laws of the several States, except where the Constitution, treaties or statutes of the United States shall otherwise require or provide, shall be regarded as rules of decision in trials at common law in the courts of the United States in cases where they apply." 1 Stat. 92. Although that section stood between two sections clearly applicable to criminal cases, it was adjudged by this court at December term, 1851, upon a certificate of division of opinion in the Circuit Court, directly presenting the question, that the section did not include criminal trials, or leave to the States the power to prescribe and change from time to time the rules of evidence in trials in the courts of the United States for offences against the United States. Chief Justice Taney, delivering the unanimous judgment of the court, said: "The language of this section cannot upon any fair construction be extended beyond civil cases at common law, as contradistinguished from suits in equity. So far as concerns rights of property, it is the only rule that could be adopted by the courts of the United States, and the only one that Congress had the power to establish. *301 And the section above quoted was merely intended to confer on the courts of the United States the jurisdiction necessary to enable them to administer the laws of the States. But it could not be supposed, without very plain words to show it, that Congress intended to give to the States the power of prescribing the rules of evidence in trials for offences against the United States. For this construction would in effect place the criminal jurisprudence of one sovereignty under the control of another. It is evident that such could not be the design of this act of Congress." "The law by which, in the opinion of this court, the admissibility of testimony in criminal cases must be determined, is the law of the State, as it was when the courts of the United States were established by the Judiciary Act of 1789." "The courts of the United States have uniformly acted upon this construction of these acts of Congress, and it has thus been sanctioned by a practice of sixty years." United States v. Reid, 12 How. 361, 363, 366.
In 1862, Congress enacted that "the laws of the State in which the court shall be held shall be the rules of decision as to the competency of witnesses in the courts of the United States in trials at common law, in equity, and in admiralty." 12 Stat. 588. By a familiar rule, the words "trials at common law" in this statute are to receive the construction which had been judicially given to the same words in the earlier statute relating to the same subject. The Abbotsford, 98 U.S. 440; United States v. Mooney, 116 U.S. 104; In re Louisville Underwriters, 134 U.S. 488. They have received that construction in several of the Circuit Courts. United States v. Hawthorne, 1 Dillon, 422; United States v. Brown, 1 Sawyer, 531, 538; United States v. Black, 1 Fox, 570, 571. The question has not come before this court, probably because there never was a division of opinion upon it in a Circuit Court, which was the only way, until very recently, in which it could have been brought up.
The provision, "that in the courts of the United States there shall be no exclusion of any witness on account of color, nor in civil actions because he is a party to or interested in the issue tried," was first introduced in 1864 in the Sundry Civil *302 Appropriation Act for the year ending June 30, 1865, as a proviso to a section making an appropriation for bringing counterfeiters to trial and punishment. Act of July 2, 1864, c. 210, § 3; 13 Stat. 351. That proviso, as already suggested, included criminal cases in the first clause, as distinguished from the second. But it had no tendency to bring criminal cases within the general provision of the act of 1862.
The proviso as to actions by or against executors, administrators or guardians, was added, by way of amendment to section 3 of the appropriation act above mentioned, by the act of March 3, 1865, c. 113. 13 Stat. 533. This proviso had evidently no relation to criminal cases.
The combination and transposition of the provisions of 1862, 1864 and 1865, in a single section of the Revised Statutes, putting the two provisos of the later statutes first, and the general rule of the earlier statute last, but hardly changing the words of either, except so far as necessary to connect them together, cannot be held to have altered the scope and purpose of these enactments, or of any of them. It is not to be inferred that Congress, in revising and consolidating the statutes, intended to change their effect, unless an intention to do so is clearly expressed. Potter v. National Bank, 102 U.S. 163; McDonald v. Hovey, 110 U.S. 619; United States v. Ryder, 110 U.S. 729, 740.
It may be added that Congress has enacted that any person convicted of perjury, or subornation of perjury, under the laws of the United States, shall be incapable of giving testimony in any court of the United States until the judgment is reversed; Rev. Stat. §§ 5392, 5393; and has made specific provisions as to the competency of witnesses in criminal cases, by permitting a defendant in any criminal case to testify on the trial, at his own request; and by making the lawful husband or wife of the accused a competent witness in any prosecution for bigamy, polygamy or unlawful cohabitation. Act of March 16, 1878, c. 37; 20 Stat. 30; Act of March 3, 1887, c. 397; 24 Stat. 635.
For the reasons above stated, the provision of section 858 of the Revised Statutes, that "the laws of the State in which the *303 court is held shall be the rules of decision as to the competency of witnesses in the courts of the United States in trials at common law, and in equity and admiralty," has no application to criminal trials; and, therefore, the competency of witnesses in criminal trials in the courts of the United States held within the State of Texas is not governed by a statute of the State which was first enacted in 1858, but, except so far as Congress has made specific provisions upon the subject, is governed by the common law, which, as has been seen, was the law of Texas before the passage of that statute and at the time of the admission of Texas into the Union as a State.
At common law, and on general principles of jurisprudence, when not controlled by express statute giving effect within the State which enacts it to a conviction and sentence in another State, such conviction and sentence can have no effect, by way of penalty, or of personal disability or disqualification, beyond the limits of the State in which the judgment is rendered. Wisconsin v. Pelican Ins. Co., 127 U.S. 265; Commonwealth v. Green, 17 Mass. 515; Sims v. Sims, 75 N.Y. 466; National Trust Co. v. Gleason, 77 N.Y. 400; Story on Conflict of Laws, § 92; 1 Greenl. Ev. § 376. It follows that the conviction of Martin in North Carolina did not make him incompetent to testify on the trial of this case.
The competency of Spear to testify is equally clear. He was convicted and sentenced in Texas; and the full pardon of the Governor of the State, although granted after he had served out his term of imprisonment, thenceforth took away all disqualifications as a witness, and restored his competency to testify to any facts within his knowledge, even if they came to his knowledge before his disqualification had been removed by the pardon. Boyd v. United States, 142 U.S. 450; United States v. Jones, (before Mr. Justice Thompson,) 2 Wheeler Crim. Cas. 451, 461; Hunnicutt v. State, 18 Tex. App. 498; Thornton v. State, 20 Tex. App. 519.
Whether the conviction of either witness was admissible to affect his credibility is not before us, because the ruling on that question was in favor of the plaintiffs in error.
7. Another question worthy of consideration arises out of *304 the omission to deliver to the defendants lists of the witnesses to be called against them.
Section 1033 of the Revised Statutes is as follows: "When any person is indicted of treason, a copy of the indictment, and a list of the jury, and of the witnesses to be produced on the trial for proving the indictment, stating the place of abode of each juror and witness, shall be delivered to him at least three entire days before he is tried for the same. When any person is indicted of any other capital offence, such copy of the indictment and list of the jurors and witnesses shall be delivered to him at least two entire days before the trial." This section re-enacts a provision of the first Crimes Act of the United States, except that under that act the defendant, if indicted for any capital offence other than treason, was not entitled to a list of the witnesses. Act of April 30, 1790, c. 9, § 29; 1 Stat. 118.
The words of the existing statute are too plain to be misunderstood. The defendant, if indicted for treason, is to have delivered to him three days before the trial "a copy of the indictment, and a list of the jury, and of the witnesses to be produced on the trial for proving the indictment;" and if indicted for any other capital offence, is to have "such copy of the indictment and list of the jurors and witnesses" two days before the trial. The list of witnesses required to be delivered to the defendant is not a list of the witnesses on whose testimony the indictment has been found, or whose names are endorsed on the indictment; but it is a list of the "witnesses to be produced on the trial for proving the indictment." The provision is not directory only, but mandatory to the government; and its purpose is to inform the defendant of the testimony which he will have to meet, and to enable him to prepare his defence. Being enacted for his benefit, he may doubtless waive it, if he pleases; but he has a right to insist upon it, and if he seasonably does so, the trial cannot lawfully proceed until the requirement has been complied with. United States v. Stewart, 2 Dall. 343; United States v. Curtis, 4 Mason, 232; United States v. Dow, Taney, 34; Regina v. Frost, 9 Car. & P. 129; S.C. 2 Moody, 140; Lord v. State, 18 N.H. *305 173; People v. Hall, 48 Michigan, 482, 487; Keener v. State, 18 Georgia, 194, 218.
The provision is evidently derived from the English statute of 7 Anne, c. 21, § 11, by which it was enacted that, "when any person is indicted for high treason or misprision of treason, a list of the witnesses that shall be produced on the trial for proving the said indictment, and of the jury, mentioning the names, profession and place of abode of the said witnesses and jurors, be also given, at the same time that the copy of the indictment is delivered to the party indicted; and that copies of all indictments for the offences aforesaid, with such lists, shall be delivered to the party indicted ten days before the trial and in presence of two or more credible witnesses." Upon a case brought before all the judges of England, in 1840, in which a copy of the indictment and list of the jurors had been delivered to the defendant fifteen days, and a list of the witnesses to be produced on the trial had been delivered to him, ten days before the trial, the defendant, after he had been put upon his trial, and the jury had been sworn and charged with him upon the indictment, objected, upon the first witness being called and before he was sworn, that neither that witness nor any other could be examined, because the list of witnesses had not been delivered to him at the same time as the indictment and the list of jurors, as the statute of Anne required. It was argued for the Crown that the list of witnesses was seasonably delivered, and that, if not, the objection should have been taken earlier. It was held, by a majority of the judges, that the delivery of the list of witnesses was not a good delivery in point of law, but that the objection to its delivery was not taken in due time; and the judges agreed that, if the objection had been made in due time, the effect of it would have been a postponement of the trial, in order to give time for a proper delivery of the list. In the course of the argument, Chief Justice Tindal said: "If no list had been delivered, the Crown could not have called a single witness." Regina v. Frost, 9 Car. & P. 129, 175, 187; S.C. 2 Moody, 140, 158, 170.
The Supreme Court of New Hampshire, in 1846, under a *306 statute providing that "every person indicted for any offence, the punishment of which may be death or confinement to hard labor for life, shall be entitled to a copy of the indictment before he is arraigned thereon; a list of the witnesses to be used on the trial, and of the jurors returned to serve on the same, with the name and place of abode of each, to be delivered to him forty-eight hours before the trial," held that an objection to the list of witnesses, for want of due statement of their places of abode, was waived if not taken until after one witness had been called and sworn at the trial. But Chief Justice Parker, in delivering judgment, said that if the defendant's objection was that no list such as the statute requires had been furnished to him, "he may object, when the case is called, to proceeding with the trial until the requisition of the statute is complied with;" and that "undoubtedly it is competent to the respondent, when a witness is called in such a case to be examined against him, to except that such witness is not named in the list furnished to him, for the purpose of excluding the testimony of that witness." N.H. Rev. Stat. c. 225, § 3; Lord v. State, 18 N.H. 173, 175, 176.
There is no occasion to consider how far, had the government delivered to the defendants, as required by the statute, lists of the witnesses to be produced for proving the indictments, particular witnesses, afterwards coming to the knowledge of the government, or becoming necessary by reason of unexpected developments at the trial, might be permitted, on special reasons shown, and at the discretion of the court, to testify in the case.
In the present case, copies of the indictments, having endorsed on each the names of the witnesses upon whose testimony it had been found by the grand jury, were delivered to the defendants more than two days before the trial. But no list of the "witnesses to be produced on the trial for proving the indictment" was ever delivered to any of them: and forty witnesses, none of whose names were endorsed on the indictments, were called by the government, and admitted to testify, as of course, to support the indictments and make out the case for the government, without a suggestion of any reason for *307 not having delivered to the defendants the lists required by the statute.
There is no pretence that there was any waiver on their part of their right to such a list. On the contrary, they took the objection when the case was called for trial, and before the empanelling of the jury; and they renewed the objection as soon as witnesses whose names were not endorsed on either of the indictments were called and sworn to testify in support of the indictments, and before any of them had given any testimony in the case; and on each occasion they duly took an exception to the overruling of the objection.
The indictments charged the defendants not only with a conspiracy, which was not a capital offence, but also with having, in the prosecution of the conspiracy, committed a murder, which was a capital offence. They could not therefore lawfully be put on trial, against their objection, until at least two days after they had been furnished with a list of the witnesses to be called against them. When they were to be tried for their lives, they had a right to the benefit of the statute, and the refusal to accord it to them was manifest error.
It was contended on behalf of the United States that this error was cured by the verdict acquitting the defendants of the capital charge, and convicting them of the lesser crime only. The argument is that the defendants, having prevailed in their defence against the capital charge, have not been legally prejudiced, because they would not have been entitled to a list of witnesses if they had been indicted and tried on the only charge of which they were ultimately convicted.
It may be doubted whether this is a satisfactory answer to the objection. An indictment for a capital offence usually includes an offence less than capital, and the defendant may be convicted of either. For instance, one indicted of murder may be convicted of manslaughter, or of an assault only. The statute does not make a defendant's right to a list of the witnesses to be called against him depend upon the degree of the crime of which upon trial he is ultimately convicted, but upon the degree of crime for which he is indicted. The list is to be delivered before the trial to "any person indicted of a capital *308 offence." The objection that these defendants had been furnished with no list of the witnesses was not like an ordinary objection to the competency of particular testimony; but it affected the whole course of the trial, and put the defendants in anxiety and danger of being capitally convicted until the return of the verdict. True, the government might have elected not to indict them for the capital offence, or might perhaps, when the objection to the want of a list of witnesses was first taken, have entered a nolle prosequi of so much of the indictment as contained the allegations necessary to make out that offence, and unnecessary to constitute the lesser crime of conspiracy, and have thereupon proceeded to trial without delivering any list of the witnesses. But the government, having elected to indict and to try the defendants for the capital crime, may well be held bound to afford them those means of preparing their defence, which the statute required, and which, had they been furnished, might perhaps have enabled the defendants to secure a complete acquittal of everything charged against them. The case bears some analogy to that of a defendant held to answer for an infamous crime without presentment or indictment of a grand jury, of which this court has said: "The question is whether the crime is one for which the statutes authorize the court to award an infamous punishment, not whether the punishment ultimately awarded is an infamous one. When the accused is in danger of being subjected to an infamous punishment if convicted, he has the right to insist that he shall not be put upon his trial, except on the accusation of a grand jury." Ex parte Wilson, 114 U.S. 417, 426.
It is unnecessary, however, in this case, to express a definitive opinion upon the question whether the omission to deliver the list of witnesses to the defendants would of itself require a reversal of their conviction and sentence for less than a capital offence, inasmuch as they are entitled to a new trial upon another ground.
8. The court went too far in admitting testimony on the general question of conspiracy.
Doubtless, in all cases of conspiracy, the act of one conspirator *309 in the prosecution of the enterprise is considered the act of all, and is evidence against all. United States v. Gooding, 12 Wheat. 460, 469. But only those acts and declarations are admissible under this rule, which are done and made while the conspiracy is pending, and in furtherance of its object. After the conspiracy has come to an end, whether by success or by failure, the admissions of one conspirator, by way of narrative of past facts, are not admissible in evidence against the others. 1 Greenl. Ev. § 111; 3 Greenl. Ev. § 94; State v. Dean, 13 Iredell, 63; Patton v. State, 6 Ohio St. 467; State v. Thibeau, 30 Vermont, 100; State v. Larkin, 49 N.H. 39; Heine v. Commonwealth, 91 Penn. St. 145; Davis v. State, 9 Tex. App. 363.
Tested by this rule, it is quite clear that the defendants on trial could not be affected by the admissions made by others of the alleged conspirators after the conspiracy had ended by the attack on the prisoners, the killing of two of them, and the dispersion of the mob. There is no evidence in the record tending to show that the conspiracy continued after that time. Even if, as suggested by the counsel for the United States, the conspiracy included an attempt to manufacture evidence to shield Logan, Johnson's subsequent declarations that Logan acted with the mob at the fight at Dry Creek were not in execution or furtherance of the conspiracy, but were mere narratives of a past fact. And the statements to the same effect, made by Charles Marlow to his companions while returning to the Denson Farm after the fight was over, were incompetent in any view of the case.
There being other evidence tending to prove the conspiracy, and any acts of Logan in furtherance of the conspiracy being therefore admissible against all the conspirators as their acts, the admission of incompetent evidence of such acts of Logan prejudiced all the defendants and entitles them to a new trial.
Upon the other exceptions taken by the defendants to rulings and instructions at the trial we give no opinion, because they involve no question of public interest, and may not again arise in the same form.
Judgment reversed, and case remanded to the Circuit Court, with directions to set aside the verdict and to order a new trial.
*310 MR. JUSTICE LAMAR did not concur in the opinion of the court on the construction of section 5508 of the Revised Statutes.
MR. JUSTICE BREWER was not present at the argument, and took no part in the decision of this case.